*711OPINION

Per Curiam:

Appellant, plaintiff below, appeals from a judgment dismissing his suit with prejudice, for willful failure to comply with the district court’s order directing discovery.
As authorized by NRCP 34(b), respondent moved for an order under NRCP 37(a), compelling appellant to produce certain specified documents. The motion was served upon counsel for appellant, who failed to comply or to raise any objection thereto. The method for raising an objection to such discovery is by motion for a protective order under NRCP 26(c). See 8 Wright & Miller, Federal Practice and Procedure: Civil § 2291, at 810-11 (1970); Fed. Advis. Comm. Notes, 4 Moore’s Federal Practice ¶ 26.01 [18] (2d. ed. 1976). Appellant’s counsel, however, never sought such an order, nor does he now contend that he has valid objections to the discovery sought by respondent.
After a full evidentiary opportunity hearing, the court below found that appellant’s failure to comply with the court’s order was willful, and the court, therefore, entered the judgment of dismissal. We find, after reviewing the record, that there is no showing of an abuse of discretion in the court’s decision to dismiss which was completely proper under NRCP 37(b)(2)(C). Lange v. Hickman, 92 Nev. 41, 544 P.2d 1208 (1976); Riverside Casino v. J. W. Brewer Co., 80 Nev. 153, 390 P.2d 232 (1964). See National Hockey League v. Metropolitan Hockey Club, Inc., 427 U.S. 639 (1976).
Accordingly, the judgment is affirmed, with costs to respondent.